IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT JACKSON
                     NOVEMBER SESSION, 1996




STATE OF TENNESSEE,           )
                              )   No. 02C01-9512-CR-00358
      Appellee                )
                              )   SHELBY COUNTY
vs.                           )
                              )   Hon. Joseph B. Brown, Jr., Judge
DARYL CONNER,                 )

      Appellant
                              )
                              )
                                  (Robbery)
                                                              FILED
                                                                  May 21, 1997

For the Appellant:                For the Appellee:           Cecil Crowson, Jr.
                                                              Appellate C ourt Clerk
MELANIE E. TAYLOR                 CHARLES W. BURSON
and                               Attorney General and Reporter
WILLIAM JOHNSON
Attorneys at Law                  MICHAEL J. FAHEY, II
50 Front Street, Suite 1150       Assistant Attorney General
Memphis, TN 38103                 Criminal Justice Division
                                  450 James Robertson Parkway
                                  Nashville, TN 37243-0493


                                  WILLIAM GIBBONS
                                  District Attorney General

                                  DAVID SHAPIRO
                                  GLEN BAITY
                                  Asst. District Attorneys General
                                  Criminal Justice Complex
                                  Third Floor, 201 Poplar
                                  Memphis, TN 38103



OPINION FILED:

AFFIRMED PURSUANT TO RULE 20



David G. Hayes
Judge
                                        OPINION



       The appellant, Daryl Conner, was convicted by a Shelby County jury of

robbery. The sole issue presented on appeal is whether the evidence adduced

at trial is sufficient to support the jury’s verdict.



       On May 9, 1994, Mrs. Lois Boggan, who was eighty-four years old, was at

home cooking dinner. Two men entered her kitchen through a back door and

forced Mrs. Boggan’s wedding band and engagement ring from her hand. The

assailants fled when Mrs. Boggan’s husband came into the room. One week

later, Mrs. Boggan positively identified the appellant in a photographic lineup as

one of the assailants. She again identified the appellant at trial. Additionally, on

the evening of the offense, a neighbor observed two men run from the Boggan’s

house and drive away in a car matching the description of a car owned by the

co-defendant, David Parrish. Parrish testified at trial that he and the appellant

committed the robbery.



       After thoroughly reviewing the record, the briefs, and the law governing

the issue presented by the appellant, we conclude that the evidence is sufficient

to support the finding by the trier of fact of guilt beyond a reasonable doubt and

that no error of law requiring a reversal of the judgment is apparent. Accordingly,

pursuant to Ct. of Crim. App. Rule 20, we affirm the judgment of the trial court.



                                      ____________________________________
                                      DAVID G. HAYES, Judge

CONCUR:


_____________________________
GARY R. WADE, Judge

_____________________________
WILLIAM M. BARKER, Judge


                                             2